MEMORANDUM**
Vrezh Torosyan, a native of Iran and citizen of Armenia, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming the immigration judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We dismiss the petition for review.
We lack jurisdiction to review the IJ’s determination that no extraordinary circumstances excused Torosyan’s untimely filing of his asylum application. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002) (citing 8 U.S.C. § 1158(a)(3)).
Because Torosyan failed to address in his brief to this court how the IJ erred by denying his claims for withholding of removal and CAT relief, he has waived any challenge to these issues. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.